On Rehearing
CATES, Judge.
Appellant argues that the testimony of Virginia Massey, the bank teller, does not, under Sorrell v. State, 249 Ala. 292, 31 So.2d 82, connect Steidl with the commission of the offense.
The testimony of Virginia Massey showed that on Monday, October 22, 1968, Stewart drove up to her window at the City National Bank in Dothan. Two other boys were with him, at least one sitting on the front seat. No proof was made as to the time of day.
She testified, in part:
“A They had some silver rolled and they wanted to exchange it for currency. And I gave them back a roll of each that he gave me and asked him to write his name and address on there; and he was — Stewart was driving the car and he gave it to the boy who was sitting in the front seat and he wrote a name and address on it and gave it back to me.
“Q What name and address did they write ?
"A Tom Smith, Appletree Street.
“Q And there were three boys together ?
“A Right.
“Q And did you give them some money for the silver that they had rolled and swapped in to you?
“A Yes, sir.
“MR. BAXLEY: Your witness.
"CROSS EXAMINATION
“by Mr. Farmer:
“Q You say you recognized the driver?
“A Right.
“Q As the one that was just in here?
“A Right.
“Q But that is the only one?
“A Right.”
The State did not attempt to produce the coin wrappers with “Tom Smith, Appletree Street” written on them.
The search of Steidl’s house revealed “assorted coin wrappers” as well as objects tending to bolster Stewart’s testimony as to the Florida breaking and entering. On objection, the trial judge refused to admit into evidence State’s Exhibit No. 2, the bundle of wrappers found by the witness, Garvious Snellgrovc, when he searched Steidl’s house.
All that Snellgrove’s testimony established was that he found a bundle of coin wrappers. No description was given of *156them and the jury had no means of comparing these with the wrappers used to make the rolls of silver which Stewart turned in to the City National Bank.
Wisely or not, our statute on the required corroboration of the testimony of an accomplice states:
“A conviction of felony cannot be had on the testimony of an accomplice, unless corroborated by other evidence tending to connect the defendant with the commission of the offense; and such corroborative evidence, if it merely shows the commission of the offense or the circumstances thereof, is not sufficient.” Code 1940, T. 15, § 307.
The possession of the coin wrappers on the record before us fails in any way to connect Steidl with the commission of the charged offense.
Sorrell, supra, sets out that connective corroboration must be of:
a) Fact (or circumstance) of substantive character;
b) Fact (or circumstance) tending to prove guilt;
c) Fact (or circumstance) which is unequivocal (and certain) in character (i. e., inconsistent with the innocence of accused) ; and
d) Fact (or circumstance) tending legitimately to connect defendant with crime (i. e., that which raises more than a mere suspicion of guilt).
The opinion adopted the following conceptual analysis:
“ * * * first * * * eliminate the evidence of the accomplice and then, if upon examination of all the other evidence there is sufficient inculpatory evidence tending to connect the defendant with the commission of the offense, there is sufficient corroboration.” 249 Ala. at 293, 31 So.2d at 83. (Italics added).
The Sorrell opinion winds up:
“True, there are circumstances in the case which might be calculated to arouse the curious mind to wonder why they occurred, if defendant were wholly innocent of wrongdoing, but when considered in the light of the governing principles of law above deduced, it is clear the evidence was wanting in the legal requisites necessary to sustain the conviction. The conviction rested on surmise, speculation and conjecture, and the ends of justice require us to enter a reversal * *
See also Kemp v. State, 24 Ala.App. 591, 139 So. 437; Commander v. State, 28 Ala.App. 42, 178 So. 241; Evans v. State, 42 Ala.App. 587, 172 So.2d 796; Berry v. State, 43 Ala.App. 60, 179 So.2d 428; Cooper v. State, 43 Ala.App. 385, 191 So. 2d 224; King v. State, 44 Ala.App. 119, 203 So.2d 466; Anderson v. State, 44 Ala.App. 388, 210 So.2d 436; Haun v. State, 44 Ala.App. 675, 219 So.2d 906; Smith v. State, 45 Ala.App. 63, 223 So.2d 605; Dobbins v. State, 45 Ala.App. 190, 227 So.2d 820.
In Davis v. State, 283 Ala. 686, 220 So.2d 860, the opinion states :
“The opinion of the Court of Appeals then discusses at length the probative value of the showing of the bare possession of money by an accused, without more, and apparently concludes that the evidence of Moore’s possession of money in a paper sack the day following the burglary, standing alone, was insufficient to connect Davis with the burglary. With this conclusion, we are likewise in accord. It would seem that these conclusions by the Court of Appeals would, have necessitated a reversal of the judgment, since Moore’s testimony was the only remaining evidence.”
Accordingly, it follows that we on original deliverance should have declared that the trial judge should have granted the defendant’s motion to exclude all the-State’s evidence and to discharge the de~ *157fendant made immediately after the State rested its case.
The application for rehearing is granted; the judgment of affirmance is set aside; and the judgment of the Circuit Court is reversed and the cause there remanded for trial de novo.
Reversed and remanded.